      Case 7:19-cv-00411 Document 60 Filed on 09/30/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 30, 2020
                             UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                       §
ASSOCIATION DBA NATIONAL                       §
BUTTERFLY CENTER, et al,                       §
                                               §
         Plaintiffs,                           §
VS.                                            § CIVIL ACTION NO. 7:19-CV-411
                                               §
NEUHAUS & SONS, LLC, et al,                    §
                                               §
         Defendants.                           §

                       ORDER GRANTING LEAVE TO AMEND

       After considering Plaintiffs North American Butterfly Association d/b/a The National

Butterfly Center and Marianna Trevino Wright’s Motion for Leave to File Third Amended

Complaint (Dkt. No. 54), along with the response (Dkt. No.59), the Court GRANTS the motion

and allows Plaintiffs’ Third Amended Complaint (Dkt. No. 56).

       Having allowed the filing of Plaintiffs’ Third Amended Complaint, the various Motions

to Dismiss filed by Defendants in regard to Plaintiffs’ prior Complaint are hereby MOOTED

(Dkt. Nos. 15, 29 and 30).

       Defendants shall have 30 days from this date to respond to Plaintiffs’ Third Amended

Complaint.

       SO ORDERED this 30th day of September, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
